In anaction for a permanent injunction to enjoin defendant from continuing to use certain premises as a chiropractor’s office, plaintiff appeals from a judgment of the Supreme Court, Westchester County, entered February 22, 1980, which, after a nonjury trial, dismissed the complaint. Judgment affirmed, with costs. Although Special Term did not so expressly find, our review of the record reveals that plaintiff has not proved that defendant’s office is not "an accessory to” his residence, within the meaning of the zoning ordinance in question. Accordingly, the judgment should be affirmed. Damiani, J. P., Gibbons, Margett and Martuscello, JJ., concur.